NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         MAY 27 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

JIANGYUAN HU,                                    No. 12-72092

               Petitioner,                       Agency No. A099-400-070

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Jiangyuan Hu, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum. We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings. Hu v. Holder, 652 F.3d 1011, 1016 (9th Cir. 2011). We

grant and remand.

      Hu testified police told him they arrested and detained him because he was

“spreading words” against the communist party leadership and the government,

and he provided evidence he was laid off because he “instigated the workers” and

“slandered the party leader.” The record compels the conclusion that “one central

reason” for the harm inflicted on Hu was his actual and/or imputed political

opinion. See id. at 1017-20 (9th Cir. 2011). Thus, we grant the petition and

remand Hu’s asylum claim for further proceedings consistent with this disposition.

See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         2                                     12-72092